Citation Nr: 1827272	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  09-43 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar spine intervertebral disc syndrome (IVDS) with mild scoliosis prior to March 28, 2017, and in excess of 20 percent after March 28, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2007 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  A September 2009 rating decision awarded a 10 percent rating effective from April 2, 2008.  In April 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was most recently remanded for additional development in March 2017.  

The Board notes that the issue of entitlement to separate rating(s) for neurologic manifestations of lumbar spine disability (claimed as service connection for bilateral radiculopathy) was previously developed for appellate review, but that a July 2017 rating decision established service connection for right lower extremity radiculopathy.  The Veteran was notified that the award was considered to have fully resolved his appeal as to the matter.  As the Veteran has expressed no disagreement with the determination, the Board finds no further action is required.


FINDING OF FACT

For the period from April 2, 2008, the evidence demonstrates that the Veteran's lumbar spine IVDS with mild scoliosis was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees and muscle spasm severe enough to result in an abnormal spinal contour; however, there has been no time during the appeal period where there was evidence of thoracolumbar spine ankylosis, forward flexion of the thoracolumbar spine limited to less than 30 degrees, or incapacitating episodes of IVDS having a total duration during any 12-month period sufficient for a higher schedular rating.


CONCLUSION OF LAW

1. The criteria for an increased 20 percent rating for lumbar spine IVDS with mild scoliosis effective from April 2, 2008, have been met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

2. The criteria for a disability rating in excess of 20 percent for lumbar spine IVDS with mild scoliosis have not been met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The matter was Remanded in March 2017 for the purpose of affording the Veteran an updated VA examination. A VA examination was conducted in April 2017 with a corresponding report.  The Board finds that there was substantial compliance with the March 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)).

Neither the Veteran nor his representative has raised any other issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2017) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2017).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

An adequate orthopedic examination should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information for the injured and non-injured joints, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  An examination does not need to be conducted during an actual flare-up in order to account for additional functional impairment.  Sharp v. Shulkin, 29 Vet. App. 26, 34 (2017).  Instead, examiners are asked to estimate the functional impairment experienced during a flare-up, considering all competent evidence of functional loss that is available in the record.  Id.

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Codes 5010, which directs that evaluations are to be made pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2017).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2017).

Disabilities of the spine, including for Diagnostic Code 5243, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2017).  A 100 percent rating is provided for unfavorable ankylosis of the entire spine.  A 50 percent rating is provided for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is provided for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2017).


The rating criteria for intervertebral disc syndrome require rating of the disability either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  38 C.F.R. § 4.124a (2017).  

The rating criteria for sciatic nerve disabilities provide an 80 percent rating for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is provided for incomplete paralysis that is severe, with marked muscular atrophy.  A 40 percent rating is provided for incomplete paralysis that is moderately severe.  A 20 percent rating is provided for incomplete paralysis that is moderate.  A 10 percent rating is provided for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  


It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2017).

The Veteran contends that his service-connected lumbar spine IVDS with mild scoliosis is more severe than present rated.  In statements and testimony in support of his claims he reported that he had experienced good days and bad days as to his symptoms of back and right-sided sciatica.  

Service treatment records show the Veteran was treated for low back pain and that a December 2007 medical evaluation board (MEB) examination revealed forward flexion to 83 degrees, extension to 20 degrees, right lateral flexion to 33 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  A January 2008 MEB determination found lumbosacral IVDS with chronic low back pain was incurred during active service.  A February 2008 physical evaluation board included a diagnosis of low back pain due to intervertebral disc degeneration at L5-S1 without motor neurologic deficits.

VA examination in May 2008 noted the Veteran complained of daily low back pain lasting from three to five hours with radiculopathy pain down the back of the right leg approximately once every two weeks.  Range of motion studies revealed flexion to 108 degrees and to 102 degrees after repetitive exercise testing.  Extension was to 5 degrees and to 10 degrees on repeat examination and after repetitive exercise testing.  Right and left lateral flexion was to 20 degrees before and after repetitive exercise testing.  Rotation right was to 45 degrees and to 40 degrees after repetitive exercise testing.  Rotation left was to 35 degrees and to 40 degrees after repetitive exercise testing.  Straight leg raise and Leseque's testing was negative.  Vibratory testing was positive to the metatarsal joints, bilaterally.  There was no evidence of paravertebral tenderness or spasm.  Strength was 5/5 and muscle tone and mass was equal, bilaterally.  There was no other evidence of neurological abnormalities, painful motion, spasms, weakness, and/or tenderness and no incapacitating episodes for VA purposes over the past 12 months.  An X-ray study revealed possible mild scoliosis to the right at L4.  

VA treatment records dated in July 2009 noted the Veteran reported his low back pain had resolved and that he had been exercising vigorously in effort to re-enlist.  A July 2009 X-ray study revealed fifth degree thoracic dextroscoliosis and third degree lumbar levoscoliosis.  

A May 2016 VA back examination included a diagnosis of degenerative disc disease at L5-S1 without radiculopathy.  Range of motion studies revealed flexion to 90 degrees, extension to 20 degrees with pain at 10 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  There was no evidence of pain with weight bearing and range of motion itself did not contribute to a functional loss.  There was objective evidence of tenderness to palpation of the inferior sacrum.  Repetitive use testing was possible with no additional loss of function or range of motion.  The examination was found to be medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain significantly limited functional ability with repeated use over time with limitations to sitting, standing, and walking.  There was no guarding or muscle spasm and no muscle atrophy.  Muscle strength and deep tendon reflexes were normal.  Sensation was normal.  Straight leg raise testing was negative.  There was no evidence of radiculopathy or ankylosis of the spine.  The examiner found the Veteran did not have IVDS.  X-ray studies of the lumbar spine revealed mild degenerative changes  It was noted that the disorder impacted the Veteran's ability to work with periods of sitting more than 45 minutes without repositioning, standing more than one to two hours, or walking more than 30 to 45 minutes.  

The examiner, identified as a physician and physiatrist, found the Veteran was neurologically intact without any neurologic impairment of the lower limbs, including lumbar radiculopathy.  It was noted a lack of neurologic deficits had been a consistent finding documented by numerous providers over many years since his back pain began.  The examiner acknowledged references in various medical notes to "radiculopathy symptoms" (1/4/2008 Medical Evaluation Board note) and "radiculopathy" (VA Primary Care notes), but found that they were unsupported and often contradicted by the findings documented in those notes.  The term "radiculopathy" it was noted is often used casually, especially by non-specialists, to refer to any radiating pain in a lower limb which was medically incorrect, but common, and that this seemed to be the case in the aforementioned notes.  It was further noted that radiculopathy is a specific lesion to the radicular nerves (between the spinal cord and the plexus) that results in motor, objective sensory, and reflex changes in the distribution of the radicular nerve that correlates with the lesion.  The examiner stated that pain can radiate in multiple ways from multiple tissues and is not the criteria for diagnosing radiculopathy.  The major factors in this specific case were identified as (1) normal neurologic examinations (by multiple providers over a long period of time), (2) nonsupportive imaging (magnetic resonance imaging (MRI) showed only mild foraminal narrowing), and (3) nonradicular distribution of symptoms (not below the knee).  

The examiner also found that electrodiagnostic testing was not indicated for all of the reasons provided in the report as to radiculopathy and, especially; chiefly, because the Veteran had no neurologic deficits.  The fact that no previous provider has ever ordered electrodiagnostic testing was found to be supportive of the casual use of the term "radiculopathy" as was the lack of any surgical consultation, both of which would be appropriate in the case of a true radiculopathy being caused by an intervertebral disc.  In the interest of being medically precise with terminology, the examiner noted that while the Veteran did have intervertebral disc degeneration (i.e. degenerative disc disease, at L5-S1) this was not the same as "intervertebral disc syndrome" which he did not have.  

The diagnosis provided was "degenerative disc disease" and that scoliosis was not diagnosed because he did not meet the criteria for diagnosis of any of the accepted classification systems.  The curvature of his spine was radiologically measured as 5 degrees in the thoracic spine and 3 degrees in the lumbar spine.  International Scientific Society on Scoliosis Orthopaedic and Rehabilitation Treatment (SOSORT) guidelines were noted to state that "under 10° of scoliosis, the diagnosis of scoliosis should not be made."  Reference was made to supporting articles.  Additional considerations were that this amount of curvature was extremely unlikely to be clinically significant, i.e. it does not cause or contribute to his back pain, and that it was a developmental condition that would not have been caused by military service.  

VA back conditions examination in March 2017 included diagnoses of IVDS, degenerative disc disease, mild scoliosis, and right lumbar radiculopathy.  It was noted the Veteran complained of daily low back pain and right radicular pain.  He stated flare-ups were his main concern.  Range of motion studies revealed flexion to 50 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  The range of motion itself contributed to a functional loss and impacted standing, sitting, ambulation, lifting, carrying, and pushing and pulling.  Pain was noted on examination to forward flexion and extension that caused function loss.  There was objective evidence of moderate localized tenderness or pain on palpation over the lumbar paraspinals, bilaterally, more to the right.  There was no evidence of pain with weight bearing.  Repetitive use testing was possible with no additional loss of function or range of motion.  

The examiner noted pain, fatigability, and lack of endurance significantly limited the Veteran's functional ability with repeated use over time.  This was described in terms of range of motion with flexion to 45 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right rotation to 20 degrees, and left rotation to 20 degrees.  The examination was not conducted during a flare up, but the examiner noted it was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare ups.  The factors that caused functional loss during flare ups included pain, fatigability, and lack of endurance that was described in terms of range of motion with flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right rotation to 20 degrees, and left rotation to 20 degrees.  It was noted he had muscle spasm that resulted in abnormal gait or abnormal spine contour.  This was described as diffuse spasm in the lumbosacral spine, bilaterally, in the paraspinal muscles with straightened lumbar lordosis.  Additional factors contributing to disability included less movement than normal, disturbance of locomotion, interference with sitting, and interference with standing.  

There was no evidence of muscle atrophy.  Muscle strength and deep tendon reflexes were normal.  Sensation was decreased to the right lower leg and ankle.  Straight leg raise testing was negative.  There was evidence of radiculopathy with moderate intermittent pain and paresthesias and/or dyesthesias and numbness to the right lower extremity.  Involvement was to the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) and was evaluated as moderate.  There was no ankylosis of the spine and no other neurologic abnormalities.  There was IVDS of the thoracolumbar spine, but no episodes of acute signs and symptoms due to IVDS that required bed rest and treatment by a physician in the previous 12 months.  It was noted the Veteran stated that a few days a year occasional low back and right leg pain had caused him to spend the day off his feet, but not on work days.  He used no assistive devices.  The examiner noted that the disorder impacted the Veteran's ability to work and discouraged lifting, carrying, pushing, or pulling.

The examiner also found that there was a progression of the Veteran's symptoms with no change to the service-connected diagnosis.  It was noted that in assessing pain on non-weight bearing the Veteran had pain while sitting in the chair during the interview and that he had pain in bed at night.  There was 90 degrees of passive flexion sitting in the chair with all other range of motion as active.  The examiner noted the Veteran would rise after 15 minutes to stretch the low back because sitting in the chair aggravated his discomfort.  His pain was noted to impact him on a daily basis and that he worked through the pain with discomfort.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected lumbar spine IVDS with mild scoliosis was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees and muscle spasm severe enough to result in an abnormal spinal contour.  VA treatment records show a May 2008 X-ray study revealed mild scoliosis and that a subsequent March 2017 VA medical opinion attributed the spinal contour abnormality to muscle spasms associated with the service-connected back disability.  The overall examination findings as to this matter are persuasive and consistent with the evidence of record.  It is also significant to note that VA regulations do not define the criteria necessary for a diagnosis of either radiculopathy or scoliosis and that service connection has been established for right lower extremity radiculopathy.  There is, however, no evidence of thoracolumbar spine ankylosis, forward flexion of the thoracolumbar spine limited to less than 30 degrees, or incapacitating episodes of IVDS having a total duration during any 12-month period sufficient for a higher schedular rating.  Therefore, an increased 20 percent rating, but no higher, is warranted effective from April 2, 2008.

The Board acknowledges that the Veteran is competent to report observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the service-connected disability has been provided by VA medical professionals who examined him.  The medical findings of record adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has not overlooked the fact that the Veteran experienced pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell, 25 Vet. App. 32.  Such was addressed in the aforementioned VA examinations.  There is no evidence other than as described herein demonstrating any additional loss of motion or functional loss that affected his ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance.  The assigned rating adequately represents the Veteran's degree of impairments based upon the overall evidence of record.  Therefore, no higher or alternative schedular ratings are warranted.

The theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321(b) (1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.  The assigned ratings and diagnostic code designations adequately address the Veteran's service-connected disability.  


ORDER

An increased 20 percent rating for lumbar spine IVDS with mild scoliosis effective from April 2, 2008, is granted, subject to the regulations governing the payment of monetary awards.

A disability rating in excess of 20 percent for lumbar spine IVDS with mild scoliosis is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


